—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Und'erwood, J.), dated October 20, 1999, which granted the separate motions of the defendant Campbell Foundry Company and the defendant John E. Potente & Sons, Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
Upon the showing made by each defendant that it had no liability for the subject accident, the plaintiffs failed to raise any triable issue of fact (see, CPLR 3212 [b]).
Pursuant to CPLR 3212 (f), the trial court has the discretion to deny a motion for summary judgment or order a continuance to allow disclosure if “facts essential to justify opposition may exist, but cannot then be stated”. For the court to delay action on the motion, there must be a likelihood of discovery leading to such evidence (see, Mazzaferro v Barterama Corp., 218 AD2d 643). The “mere hope” that evidence sufficient to defeat the motion may be uncovered during the discovery process is not enough (see, Mazzaferro v Barterama Corp., supra). Since there was only hope and speculation as to what additional discovery would uncover in the present situation, the court properly granted the motions for summary judgment. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.